Case 1:19-cv-20277-AHS Document 131 Entered on FLSD Docket 02/03/2020 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO. 1:19-CV-20277-AHS

   MELISSA COMPERE, on behalf of herself and
   others similarly situated,

            Plaintiff,

   vs.

   NUSRET MIAMI, LLC d/b/a Nusr-et
   Steakhouse, a Florida limited liability company,
   and NUSRET GOKCE, an individual,

         Defendants.
   ______________________________________/


                                  PLAINTIFF’S NOTICE OF FILING

          Plaintiff, MELISSA COMPERE, on behalf of herself and others similarly situated,

  hereby Notices this Honorable Court of the filing of Exhibits “A” through “H” in Opposition to

  Defendants’ Discovery Hearing to be held before Magistrate Judge Chris M. McAliley on

  Wednesday, February 5, 2020 at 9:30 A.M.

          Respectfully submitted February 3, 2020,


                                           By:      s/Robert W. Brock II
                                                    Robert W. Brock II, Esq.
                                                    Florida Bar No. 75320
                                                    robert@kuvinlaw.com
                                                    legal@kuvinlaw.com
                                                    Law Office of Lowell J. Kuvin
                                                    17 East Flagler Street, Suite 223
                                                    Miami, Florida 33131
                                                    Tel.: 305.358.6800
                                                    Fax: 305.358.6808
                                                    Attorney for Plaintiffs

                                                       1
                                         LAW OFFICE OF LOWELL J. KUVIN
  17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-20277-AHS Document 131 Entered on FLSD Docket 02/03/2020 Page 2 of 2




                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 3rd day of February, 2020, I served the foregoing
  document on all counsel of record identified on the attached Service List via electronic mail.

                                           By:      s/Robert W. Brock II
                                                    Robert W. Brock II, Esq.
                                                    Attorney for Plaintiffs




                                                       2
                                         LAW OFFICE OF LOWELL J. KUVIN
  17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
